Dissenting Opinion by
Judge Wilkinson, Jr.:
Although I did not sit with the Court en banc when this case was reargued, I was a member of the panel *26that heard the original argument and, therefore, with the approval of my colleagues, consider myself in a position to file a respectful but firm dissent. • The majority holds that the petitioner’s exemption from paying the unemployment compensation contributions is so clear and unambiguous that there is no reason to apply rules of statutory construction. This despite the fact that paragraph 3 of the Statement of the Case (stipulation of facts) states that petitioner paid contributions of $357,733.42 from the 3rd and 4th quarters of 1973 through the 1st and 2nd quarters of 1977 because “it believed it was obligated to pay by law.” Further, “Accordingly, the Cooperative did not object to the payments at the time they were made to the Bureau [of Employment Security].” Far from being clear and unambiguous, I believe this is the typical case for the application of the statutory construction principle that the long and well established administrative interpretations of legislation should be given great weight by courts. Krivosh v. City of Sharon, 205 Pa. Superior Ct. 498, 211 A.2d 109 (1965).
The majority accepts petitioner’s position that Department of Labor and Industry v. New Enterprise Rural Electric Cooperative, Inc., 352 Pa. 413, 43 A.2d 90 (1945) is controlling. I do not. First, this case long preceded the many years petitioner and respondent interpreted this legislation otherwise. Next, and it would seem most importantly, the exemption in New Enterprise, id., was “from all other State taxes of whatsoever kind or nature. ’ ’
It seems clear to me that these unemployment contributions can be considered excise taxes for some purposes and not for others. Even in the Statement of the Case the parties refer to the “variable tax rate, called the contribution rate, to a portion of the Cooperative’s total wages, called taxable wages.” (Em*27phasis supplied.)1 It seems strange to me that the legislature would levy an excise tax in its traditional sense based on what it called a contribution rate.
While it is true that this case does not present this Court squarely with the question of whether the employees of petitioner are eligible or ineligible for unemployment compensation benefits, the majority takes the position that this does not matter. To me it would matter very much if the employees are eligible for benefits and the employer is exempt from contributions. Such a unique result would require legislative intent. This would be another important distinction from New Enterprise, id., where the Court stated the exemption from the act applied to the employees as well as the employer.

 The parties stipulated that “neither party shall be prejudiced by the use of the terms ‘tax’ or ‘contribution’ in this Stipulation.” It is not controlling that these words are used in the Stipulation-it is the language of the statute that is controlling.